           Case 3:20-cv-01317-LB Document 4 Filed 02/21/20 Page 1 of 1




                                 UNITED STATES DISTRICT COURT

                                NORTHERN DISTRICT OF CALIFORNIA


  EEON FOUNDATION,                                 Case No.3:20-cv-01317-LB
                   Plaintiff,
                                                   CLERK’S NOTICE REGARDING
          v.                                       CASE ASSIGNMENT
  GOOGLE INC., et al.,
                   Defendants.

       The Clerk has been ordered to reclassify this matter from a miscellaneous case to a civil
case. (Dkt. 1). A filing fee of $400.00 or the submission of an Application to Proceed In Forma
Pauperis are due as well as a Civil Cover Sheet. Any request for refund for the fee paid in
miscellaneous case number 3:20-mc-80046-JCS, may be requested by submitting an Application
for Refund form.


Dated: February 21, 2020
                                                 Susan Y. Soong
                                                 Clerk, United States District Court


                                                 By: ________________________
                                                 William Noble, Deputy Clerk
